Citation Nr: 0020951	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.  

2.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
VA RO, which denied service connection for tinea versicolor 
and a nervous disorder.  


REMAND

The Board notes that the veteran's March 1998 substantive 
appeal (VA Form 9) included a request for a hearing before a 
Member of the Board sitting at the RO (Travel Board hearing).  
In October 1998, the RO gave notice to the veteran that he 
was entitled to a Board video conference hearing in lieu of 
an in-person Travel Board hearing.  No reply of the veteran 
is of record, and in November 1998, the RO informed the 
veteran that he had been put on a waiting list for the 
requested Travel Board hearing.   In June 2000, the veteran 
was notified that he would received further information in 
this regard.  However, it appears from the record that no 
Travel Board hearing was scheduled or conducted, and there is 
no indication of record that the veteran withdrew his Travel 
Board hearing request.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  

Thereafter, the claims file should be returned to the Board 
in accordance with current applicable procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


